Citation Nr: 0532388	
Decision Date: 12/01/05    Archive Date: 12/21/05

DOCKET NO.  04-20 541A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
gunshot wound to the left forearm, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Dillon, Counsel




INTRODUCTION

The veteran served on active duty from January 1942 to July 
1945.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.

The appeal is remanded to the Appeals Management Center.


REMAND

VA has a duty to assist claimants in obtaining evidence 
needed to substantiate the claim, to include providing a 
medical examination or medical opinion.  38 C.F.R. § 3.159(c) 
(2005).  Under VA regulations, separate disabilities arising 
from a single disease entity are to be rated separately.  See 
38 C.F.R. § 4.25 (2005); see also Esteban v. Brown, 6 Vet. 
App. 259, 261(1994).  The VA examination reports suggest 
involvement of muscle groups VIII and IX, but there is no 
clear indication as which muscle group or groups were 
affected by the gunshot wound (GSW) to the left forearm.  See 
generally 38 C.F.R. § 4.55 (2005).  Also in this case, the 
veteran's GSW to the left forearm has resulted in a 20 
percent evaluation for moderately severe muscle injury to the 
nondominant upper extremity and a 10 percent evaluation for 
degenerative joint disease of the left wrist; however, there 
has been no recent consideration as to the extent and 
severity of associated scarring and neurological involvement, 
despite prompting by the veteran in April 2001 to consider 
such impairment.

Accordingly, this case is remanded for the following actions:

1.  Obtain updated VA medical records and 
associate them with the claims file.  If 
no additional VA medical evidence exists 
or cannot be obtained, that fact must be 
noted in the claims file.  


2.  The RO must make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an examination to 
determine the current severity of his GSW 
residuals of the left forearm.  The claims 
file must be made available to and 
reviewed by the examiner.  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated 
diagnostic tests and studies, including x-
rays and neurological studies, must be 
accomplished.  The examiner must review 
the results of any testing prior to 
completion of the report.  The report of 
examination must be comprehensive and 
include a detailed account of all 
manifestations of left forearm pathology 
found to be present, to include any scars, 
muscle, orthopedic, and neurological 
residuals.  In particular, the examiner 
must report any functional limitation 
found and range of motion expressed in 
degrees, with standard ranges provided for 
comparison purposes.  The examiner must 
render specific findings as to whether 
during the examination, there is objective 
evidence of pain on motion, weakness, 
excess fatigability, and/or incoordination 
associated with the veteran's service-
connected GSW residuals to the left 
forearm.  The examiner must specifically 
identify as separate the limitations 
caused by the veteran's service-connected 
degenerative joint disease of the left 
wrist.  The examiner must specifically 
discuss the severity of any muscle 
impairment, and identify which muscle 
groups are involved.  The examiner must 
also describe in detail the veteran's 
scars and discuss the extent, if any, of 
damage of the nerves involved.  The report 
prepared must be typed.

3.  The RO must notify the veteran that it 
is his responsibility to report for the 
above noted examination and to cooperate 
in the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2005).  In the event that 
the veteran does not report for the 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  After the above has been completed, 
the RO must readjudicate the issue on 
appeal.  If the issue on appeal continues 
to be denied, the veteran and his 
representative must be provided a 
Supplemental Statement of the Case.  The 
veteran must then be given an appropriate 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

FINALLY, THE BOARD NOTES THAT THE VETERAN IS 81 YEARS OF AGE.  
Hence, this claim must be afforded expeditious treatment.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

